Citation Nr: 1705568	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for essential tremor.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to February 1970, to include combat service for which he was awarded the Combat Action Ribbon and the Republic of Vietnam Cross of Gallantry.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for a shaking condition.

In March 2011, based on the addition of Parkinson's disease to the list of diseases that are associated with exposure to "herbicide agents" during active military service (see 75 Fed. Reg. 53, 202 (Aug. 31, 2010)), the RO conducted a special review of the Veteran's claims file mandated by the United States District Court's orders in Nehmer v. U.S. Department of Veterans Affairs, and issued another rating decision.  In that rating decision, the RO denied service connection for Parkinson's disease (claimed as a shaking condition in December 2010 and as tremors in July 2010) associated with herbicide exposure.  The Veteran timely appealed the RO's denial of the claim.

In September 2015, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for additional development.  At that time, the Board also recharacterized the claim as service connection for a disorder manifested by tremors and shaking, to include Parkinson's disease.

In March 2016, the Board again remanded the Veteran's claim to the AOJ for additional development.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's essential tremor is an organic disease of the nervous system.

2.  The evidence is at least evenly balanced as to whether the Veteran's essential tremor manifested within one year of separation from service. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, essential tremor was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases, one of which is "organic diseases of the nervous system" in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease.  38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).

In general, the Veteran contends that he has a disorder manifested by tremors that is related to service.  Significantly, he has indicated that this disorder was incurred in service, asserting that he started experiencing tremors in 1970, immediately or shortly following separation from service.  In May 2010, during an appointment at the neurology clinic at a VA medical center, the Veteran was diagnosed with essential tremor.  In a July 2016 VA examination report, the VA examiner concluded that the Veteran's essential tremor was due to an organic disease of the central nervous system.  The VA examiner also concluded that if the veteran experienced tremors in the 1970's, "this correlates well with the diagnosis of [essential tremor], which often becomes manifest when a person is in their 20's or 30's and then progresses."

For the following reasons, the Board finds that entitlement to service connection for essential tremor is warranted on a presumptive basis for chronic disease under 38 C.F.R. §§ 3.307(a) and 3.309(a).  First, the Veteran's essential tremor has been determined to be a chronic disease, specifically an organic disease of the nervous system.  In this regard, there is only one medical opinion addressing whether or not the Veteran's essential tremor is an organic disease of the nervous system, that of the July 2016 VA examiner, and there is no contrary medical opinion of record.  The evidence is thus at least evenly balanced on this point and, with reasonable doubt resoled in favor of the Veteran, the Board finds that his essential tremor is an organic disease of the nervous system.  38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any . . . point").

Moreover, the evidence of record indicates that the Veteran's essential tremor manifested within one year of separation from service.  The Veteran stated that he started to experience tremors in 1970, immediately or shortly after service, and the Board finds the Veteran statements in this regard to be competent and credible.  Although the Board notes that there have been some discrepancies in the Veteran's statements concerning the precise date of onset of his tremors, given the passage of time the Board finds that his testimony has been sufficiently consistent to warrant this finding of credibility.

The only remaining question is therefore whether the symptoms the Veteran experienced were early manifestations of this subsequently diagnosed chronic disease.  On this question as well, there is only one medical opinion.  The July 2016 VA examiner indicated that if the Veteran experienced tremors in the 1970's, those tremors were most likely early manifestations of his current essential tremor.  The evidence is thus at least evenly balanced on this point and, with reasonable doubt resolved in favor of the Veteran, the Board finds that his essential tremor manifested within the one year presumptive period for chronic diseases.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that there are multiple negative nexus opinions of record.  However, medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when the evidence shows that the veteran has a chronic disease within the presumptive period under 38 C.F.R. § 3.307 and that he still has the same chronic disease.  See 38 C.F.R. § 3.303(b) ("With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes" (emphasis added).  Cf. Groves v. Peake, 524 F.3d 1306, 1309-10 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).  Moreover, the negative nexus opinions of record are not relevant to the discussion above, as they predominantly focus on the Veteran's other theories of entitlement, specifically presumptive service connection for diseases associated with herbicide exposure and secondary service connection.  As the Board is granting the Veteran's claim based on the presumption of service connection for chronic diseases, consideration of the Veteran's alternate theories of entitlement is not necessary.


ORDER

Entitlement to service connection for an essential tremor is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


